     Case 1:18-cv-10664-ER-OTW Document 28-1
                                        24-1 Filed 08/26/19
                                                   06/20/19 Page 1 of 10



                      SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (hereinafter, the “Agreement”) is entered into by
and between Plaintiff Bernabe Sanchez Gonzalez (“Plaintiff Sanchez”), and Defendants Tribeca
Hummus Inc. d/b/a Nish Nush, Eyal Hen, Eyal Asulin, and Shai Sudai (collectively, the
“Defendants”) (Plaintiff and Defendants shall hereinafter collectively be referred to as the
“Parties”).
                                          RECITALS

        WHEREAS, Plaintiff filed a civil action entitled Bernabe Sanchez Gonzalez v.Tribeca
Hummus Inc. d/b/a Nish Nush, Eyal Hen, Eyal Asulin, and Shai Sudai”, in the United States
District Court for the Southern District of New York (the “Court”), Case No. 1:18 Cv. 10664-
RWS (the “Action”);
       WHEREAS, Plaintiff claimed, among other things, violations of the Fair Labor
Standards, 29 U.S.C. § 201 et seq. (“FLSA”), the New York Labor Law § 190 et seq. (“NYLL”),
and the New York State Wage Theft Prevention Act (“WTPA”);
       WHEREAS, the Parties reached a settlement in order to fully resolve the Action;
        WHEREAS, the Parties now desire to avoid further litigation and, by this Agreement,
intend to resolve all matters raised in the Action as to themselves;
        NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree to be legally bound by the following terms and
conditions which constitute full settlement of this Action:

       1.     Recitals. The Parties acknowledge that all of the “WHEREAS” clauses
preceding paragraphs are incorporated as material parts of this Agreement.

        2.     Consideration. In consideration for the promises that the Plaintiff has made in
this Agreement and the prior submission to Defendants of an IRS W-4 completed by Plaintiff
and IRS Form W-9’s completed by Plaintiff and Plaintiff’s Counsel, Defendants shall pay the
total gross sum of Twenty-Three Thousand Dollars and Zero Cents ($23,000.00) which includes
attorney fees and costs of Eight-Thousand and Ninety Dollars and Zero Cents ($8,090.00) (the
“Settlement Payment”), apportioned as follows:

               (a)    The Settlement Payment of Twenty-Four Thousand Dollars and Zero
                      Cents payable in Certified Bank Check or Money Order as follows:
                      1. One check payable to “Bernabe Sanchez Gonzalez” in the gross
                         amount of Seven Thousand Four Hundred and Fifty-Five Dollars and
                         Zero Cents ($7,455.00) less applicable tax withholdings and
                         deductions required by law, representing payment for any and all
                         unpaid minimum wage, overtime and other wages under the FLSA and
                         NYLL. Defendants shall issue Plaintiff Sanchez an IRS Form W-2
                         with respect to these payments.
     Case 1:18-cv-10664-ER-OTW Document 28-1
                                        24-1 Filed 08/26/19
                                                   06/20/19 Page 2 of 10



                      2. One check payable to “Bernabe Sanchez Gonzalez” in the gross
                         amount of Seven Thousand Four Hundred and Fifty-Five Dollars and
                         Zero Cents ($7,455.00) representing payment for alleged liquidated
                         damages and penalties under the FLSA and NYLL. Defendant shall
                         issue Plaintiff Sanchez an IRS Form 1099-MISC with respect to these
                         payments.
                      3. One check payable to “Hang & Associates PLLC” in the gross amount
                         of Eight Thousand Ninety Dollars and Zero Cents ($8,090.00) not
                         subject to withholdings. Defendant shall issue Plaintiff and Plaintiff’s
                         Counsel an IRS Form 1099-Misc. with respect to this payment.

               (b)    The portion of the Settlement Payment payable to Hang & Associates
                      PLLC represents payment for Plaintiff’s attorney’s fees, costs and
                      expenses incurred in this matter which will be indicated to Plaintiff on the
                      IRS Form 1099 as gross proceeds paid to an attorney in Box 14.

        3.      Delivery of Settlement Payment to Plantiff and His Counsel: As set forth in
Paragraph 2, the Settlement Payment shall be delivered to Plaintiff’s counsel within twenty (20)
days of the Court’s approval of the Agreement (“Payment Due Date”). The Settlement Payment
shall be delivered to Jian Hang, Esq., Hang & Associates, PLLC, 136-20 38th Avenue, Suite
10G, Flushing, New York 11354 on or before the Payment Due Date.

        4.       Taxes. Plaintiff is responsible for payment of all taxes and other withholding due
as a result of the receipt of the amounts paid directly to him. Plaintiff understands that no
representation is made by or on behalf of Defendants regarding tax obligations or consequences
that may arise from this Agreement;

               (a)    In the event that any federal, state or local taxing authority or court
                      determines that taxes, interest and/or penalties are due and owing by
                      Defendants as a result of any non-payment by Plaintiff made hereunder (a
                      “Tax Claim”), said Tax Claim shall be the sole obligation and liability of
                      Plaintiff, who shall hold harmless and indemnify Defendants from any
                      tax-related or other liability.
               (b)    Defendants and/or their attorneys shall give written notice of such Tax
                      Claim by electronic mail, fax and/or overnight mail, to Plaintiff’s attorney,
                      Jian Hang, Esq., Hang & Associates, PLLC, 136-20 38th Avenue, Suite
                      10G, Flushing, New York 11354, jhang@hanglaw.com, fax: (718) 353-
                      6288, within seven (7) business days of notice of such Tax Claim, and
                      Defendants and/or their attorneys shall provide Plaintiff and/or Plaintiff’s
                      attorneys a reasonable opportunity to cure such Tax Claim before making
                      a claim for indemnity pursuant to this indemnification provision.
                      Defendants and/or their attorneys shall reasonably cooperate with Plaintiff
                      and/or with his attorneys, to the extent possible, to minimize the costs
                      associated with this indemnity.



                                                 2
     Case 1:18-cv-10664-ER-OTW Document 28-1
                                        24-1 Filed 08/26/19
                                                   06/20/19 Page 3 of 10



         5.     Bona Fide Dispute: After consultation with his counsel, and in consideration of
all the facts and circumstance surrounding their employment with Tribeca Hummus Inc.,
Plaintiff agrees this Agreement is a settlement of disputed claims. The Parties agree that there are
bona fide disputes as to whether Plaintiff could prevail on the merits of his claims, and that the
amount being paid to Plaintiff, as set forth in Paragraph 2, is a fair and reasonable resolution to
these bona fide disputes. Plaintiff stipulates and agrees that the terms of this Agreement represent
a reasonable compromise of bona fide disputes regarding his entitlement to statutory wages,
including minimum wage compensation, liquidated damages, penalties, and any other relief
under the FLSA and NYLL.

        6.      Dismissal of Claims. Following the execution of this Agreement by each of the
Parties, the Parties’ attorneys shall present this Agreement to the Court for review and approval
along with the appropriate motion. Upon receipt of Court’s approval of the Agreement and
receipt of the Settlement Payment by the Plaintiff, Plaintiff will submit the proposed Stipulation
and Order of Dismissal with Prejudice (the “Order”), which is annexed as Exhibit A for
dismissal of all claims.

       7.      Cooperation. Counsel for the Parties shall cooperate and take all reasonable
necessary steps to arrange for the Court’s approval of the Agreement and entry of the Order.

        8.     Full Settlement, Waiver and Release of Defendants by Plaintiff. In
consideration for Defendants’ obligations under this Agreement, and for the promises and
releases contained herein, Plaintiff represents and acknowledges that the Settlement Payment set
forth in Paragraph 2 above represents fair consideration for their release and other obligations
under this Agreement, and Plaintiff specifically acknowledges that, other than the Settlement
Payment set forth in Paragraph 2 hereof, Plaintiff is not entitled to any additional payment for
wages or other compensation from Defendants.

               (a)     Release of All Wage and Hour Claims against Defendants: Plaintiff
                       knowingly and voluntarily releases and forever discharges Defendants, to
                       the broadest extent permitted by law, from and against any and all claims
                       under the FLSA and NYLL (including the WTPA), whether known or
                       unknown, arising up to and including the date of the execution of this
                       Agreement, which may exist against Defendants, including any claims for
                       alleged violations of the FLSA and/or NYLL (including the WTPA), and
                       any claims for costs, fees, or other expenses, including but not limited to a
                       claim for attorneys’ fees or costs. The parties acknowledge and agree that
                       the Settlement Payment covers all claims that were or could have been
                       asserted under the FLSA and/or the NYLL (including the WTPA) by
                       Plaintiff against Defendants.
               (b)     Excepted from this release is any claim or right that cannot be waived by
                       law, including claims arising after the date of this Agreement.

       9.            Mutual Non-Disparagement. (a) Plaintiff agrees that he will not make,
or cause to be made, any derogatory, disparaging, defamatory or untruthful statements about the
Defendants, their family members, or any of the Releasees whether by electronic, written or oral

                                                 3
     Case 1:18-cv-10664-ER-OTW Document 28-1
                                        24-1 Filed 08/26/19
                                                   06/20/19 Page 4 of 10



means, to any of Defendants’ past, present or future customers, competitors, employees, or to any
other person (including, but not limited to, their employers, the press or other media).

        (b) Defendants Eyal Hen, Eyal Asulin and Shai Sudai agree that they will not make, or
cause to be made, any derogatory, disparaging, defamatory or untruthful statements about the
Plaintiff, whether by electronic, written or oral means, to any of Plaintiff’s employers, known
potential employers, or to any other person (including, but not limited to, the press or other
media).
         (c) Nothing herein is meant to prohibit any party from providing documents
or testifying truthfully under oath pursuant to any lawful court order or subpoena. Furthermore,
nothing herein shall prohibit any Party from making truthful statements regarding their
experience in litigating this case.

        10.    Binding Nature of Agreement. This Agreement shall be binding upon each of
the Parties and upon their respective heirs, administrators, representatives, executors, successors
and assigns, and shall inure to the benefit of each party and to their respective heirs,
administrators, representatives, executors, successors, and assigns.

        11.     Attorneys’ Fees and Costs. Plaintiff acknowledges that the attorneys’ fees and
costs allocated in this Agreement are fair and reasonable and in accordance with the Retainer
Agreements executed by the Plaintiff in this case.

        12.    Representations and Acknowledgements. Plaintiff hereby expressly states that
he has fully consulted with his respective legal counsel, prior to executing this Agreement, and is
executing this Agreement, of his own free will, after full consultation with their respective legal
counsel.

       (a)     Plaintiff represents that he has not been induced to enter into this Agreement by
       any statement, fact or representation of any kind or character on the part of Defendants,
       or on the part of Defendants’ agents, attorneys, servants, employees or representatives
       other than those specifically set forth herein. Plaintiff specifically acknowledges that the
       Parties jointly prepared this Agreement and that he is signing this Agreement knowingly
       and voluntarily.
       (b)     Plaintiff represents that, other than the Action, he has not filed, caused to be filed,
       or presently are a party to any filed claim, complaint, or action against any of the
       Defendants in any forum.

        13.      No Admission of Wrongdoing. This Agreement, and compliance with this
Agreement, is not and shall not be deemed to be or construed as an admission by Defendants of
any violation of or liability under, any federal, state or local statute, rule, regulation, duty,
contract, right, order or principal of common law or equity. Rather, this Agreement constitutes
the good faith settlement and release of disputed claims, and it is acknowledged and agreed by
the Parties that this Agreement is being entered into by the Parties solely to avoid the burden,
expense, delay and uncertainty of further litigation and to fully and finally resolve, settle and
dismiss, with prejudice, any and all claims of any kind whatsoever, whether known or unknown,
that Plaintiff has now or has ever had against any of the Defendants arising from his


                                                  4
     Case 1:18-cv-10664-ER-OTW Document 28-1
                                        24-1 Filed 08/26/19
                                                   06/20/19 Page 5 of 10



employment. Defendants expressly deny any wrongdoing of any kind with respect to Plaintiff.
Neither Party shall be considered a prevailing party and Pach party shall bear her, his or its own
attorneys’ fees, costs and expenses.

       14.     Governing Law and Jurisdiction. This Agreement shall be deemed to be made
and entered into in the State of New York, and shall in all respects be interpreted, enforced and
governed under the laws of New York. The Parties agree that any litigation to enforce this
Agreement shall be brought in the United States District Court for the Southern District of New
York.

       15.     Notices:       Notices required under this Agreement shall be in writing and shall
be deemed given on the first business day following first-class mailing and electronic
transmission thereof. Notice hereunder shall be delivered to:



To Plaintiff:

Jian Hang, Esq.
Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Tel: (718) 353-8588
Email: jhang@hanglaw.com


To Defendants:

Raymond Nardo, Esq.
Raymond Nardo, P.C.
129 Third Street
Mineola, New York 11501
(516) 248-2121
Email: raymondnardo@gmail.com

        16.    Interpretation. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or against any of the
Parties. This Agreement has been negotiated by and between the Parties respective counsel and
shall not be construed against the “drafter” of the Agreement.

       17.     Modification of Agreement. This Agreement may be amended, revoked,
changed, or modified only upon a written agreement executed by all Parties. No waiver of any
provision of this Agreement will be valid unless it is in writing and signed by the party against
whom such waiver is charged.




                                                 5
     Case 1:18-cv-10664-ER-OTW Document 28-1
                                        24-1 Filed 08/26/19
                                                   06/20/19 Page 6 of 10



        18.     Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any and all prior agreements or understandings between the
Parties hereto pertaining to the subject matter hereof.

       19.     Headings. The headings of the provisions herein are intended for convenient
reference only, and the same shall not be, nor be deemed to be, interpretative of the contents of
such provision.

         20.     Signatures in Counterparts. This Agreement can be executed in any number of
counterparts, each of which shall be taken to be one and the same instrument, for the same effect
as if all Parties had the same signature page. A facsimile copy, or Adobe PDF, of any party’s
signature shall be deemed as legally binding as the original signatures.

       21.       Effective Date and Revocation. This Agreement shall become effective on the
day that it is approved by the Court.

        WHEREFORE, the undersigned subscribe to this Agreement, as it applies to each, as of
the date(s) set forth below opposite their respective signatures.




                              [SIGNATURE PAGE FOLLOWS]




                                                 6
Case 1:18-cv-10664-ER-OTW Document 28-1
                                   24-1 Filed 08/26/19
                                              06/20/19 Page 7 of 10
Case 1:18-cv-10664-ER-OTW Document 28-1
                                   24-1 Filed 08/26/19
                                              06/20/19 Page 8 of 10
Case 1:18-cv-10664-ER-OTW Document 28-1
                                   24-1 Filed 08/26/19
                                              06/20/19 Page 9 of 10
Case 1:18-cv-10664-ER-OTW Document 28-1
                                   24-1 Filed 08/26/19
                                              06/20/19 Page 10 of 10
